Citation Nr: 1622177	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1957 to April 1960. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that-in pertinent part, denied an increased rating, and reopened the right ear hearing loss claim and denied it on the merits.

In November 2013, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In August 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the August 2014 Board remand.

2.  The weight of the evidence is against a finding that right ear hearing loss had its onset in active service or is due to an injury or disease incurred in active service.

3.  As of December 2009, the Veteran's left ear hearing loss manifested at Level IV.  From June 2011 forward, it has manifested at Level VI.  An exceptional pattern of hearing impairment has not manifested.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1111, 1112, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

2.  The requirements for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.85 Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the August 2011 rating decision, via a February 2011 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR), VA, and non-VA treatment records are in the claims file.  Further, the Board remanded the case for additional development, to include providing an opportunity for the Veteran's private providers to share additional rationale for their opinions and an additional assessment by the VA examiner.  The RO provided the Veteran with the appropriate releases (VA Form 21-4142) so additional records could be sought.  Completed, signed releases were not received and neither were additional records received.  The private physicians who provided positive nexus opinions on the Veteran's right ear hearing loss also were given the opportunity to provide a rationale for their respective opinions.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Neither submitted any additional information.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

In the April 2016 Informal Hearing Presentation, the Veteran's representative, citing Mariano v. Principi, 17 Vet.App. 305, 312 (2003), asserted that the Board remanded the case to develop evidence against the Veteran's claim.  The Court Of Appeals For Veteran's Claims (Court), however, distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim. Douglas, at 26.  Hence, the Board rejects the assertion raised in the brief.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran's DD Form 214 reflects that his military specialty was warehouseman.  He has indicated, however, that while he in fact was a warehouseman, it was only for the last month of his service.  In addition to noise exposure from small arms fire, such as the M1 rifle, the Veteran asserts that the vast majority of his active service was spent in an artillery unit where he constantly was exposed to the noise of gun fire without ear protection, to include from 105mm Howitzers.  (11/12/2003 VBMS entry-VA 21-4138 Statement in Support of Claim).  The Veteran has consistently asserted one particular instance of acoustic trauma to which he attributes his hearing loss.  He reports that his head was only inches away when a Howitzer fired, and he lost his hearing for two weeks.  The Veteran asserts further that medics told him it eventually would return, which it did, but his hearing acuity was never as good.  (04/17/2003 VBMS entry-VA 21-4138 Statement in Support of Claim).

STRs are negative for any entries similar to the event the Veteran describes.  A Report of Medical History for his physical examination for release from active duty (RFAD) is not of record.  The April 1960 Report of Medical Examination For RFAD reflects a normal assessment of the ears and his hearing was assessed as normal 15/15 for the Spoken and Whispered Voice.  Audiometry for the right ear reflects that it manifested as follows: 500 Hertz (Hz) 5 (25) decibels (db); 1000 Hz, 0 (10) db; 2000 Hz, 0 (10) db; 3000 Hz not recorded; and 4000 Hz, 10 (15) db.  (06/27/2003 VBMS entry-STR, pp 2-3).

The Board notes that the audiometry results for Service Departments prior to 1967 were recorded using ASA units.  The puretone thresholds after conversion into current-day ISO units are the db noted in parentheses above.  A VA examiner noted that, even when converted into current-day ISO units, the Veteran's right ear hearing was normal when he separated from active service.

VA outpatient records dated in September 2000 reflect the Veteran's reported noise exposure as a hunter and a shooter, and exposure to excessive noise when he used a band saw to cut metal.  (09/22/2003 VBMS entry-Medical Treatment-Government Facility, p. 75).  In a later statement, the Veteran asserted that when he worked with the band saw he purchased ear protection at his own expense, as his employer did not provide it.  He also asserted that the VA examiner did not ask him if he wore protection during the noise exposure he reported.  The Veteran also asserted that he hunted only occasionally without protection, and he wore ear muff protectors when target shooting.  (11/12/2003 VBMS entry-VA 21-4138 Statement in Support of Claim).

The record contains a June 2009 private audiology report written by M.T.F., Au.D.  Dr. F noted the Veteran's reported history of his hearing loss, which is essentially as set forth above.  Dr. F noted the Veteran's reported post-service history of work as a painter and occasional hunting activities with ear protection.  Dr. F noted that the Veteran reported no other significant noise exposure in his post-military occupation or lifestyle.  Dr. F noted that audio testing of the Veteran's right ear revealed a moderately severe to profound sensorineural hearing loss.  Dr. F opined that the type and degree of acoustic trauma to which the Veteran reported he was exposed to without protection would most likely initiate and contribute to a noise-induced hearing loss such as the one the Veteran manifested with at the evaluation.  As a result, Dr. F opined that it was at least as likely as not that the Veteran's right ear hearing loss was related to the his military service.  (08/14/2009 VBMS entry-Medical Treatment Record-Non-Government Facility).  

In the December 2009 examination report the examiner noted the Veteran's reported history of military, occupational, and recreational noise exposure, the latter to include hunting.  The Veteran reported that his hearing loss had its onset in 1957, which was during his active service.  The examiner noted that the audiometric test results revealed a mild to profound sensorineural hearing loss in the right ear.  The examiner noted further that after converting the thresholds to ISO standards, the Veteran's right ear hearing was still within normal limits at the April 1960 examination for separation.  As a result, the VA examiner opined that it was not at least as likely as not that the Veteran's right ear hearing loss was related to his active service but was post-service in onset.  (12/31/2009 VBMS entry-VA Examination, p. 4).

Following receipt of notification of the August 2011 rating decision, the Veteran submitted another private medical opinion.  In a June 2011 report, D.J.S., M.D., opined that more than likely that the Veteran's bilateral hearing loss was caused by exposure to artillery and small arms fire while in the military.  (08/31/2011 VBMS entry-Medical Treatment-Non-Government Facility).

In the August 2015 addendum, the examiner noted that she again reviewed the Veteran's entire file, including the Veteran's and his wife's.  The examiner noted that, in light of the fact that the Veteran's right ear hearing was within normal limits at the April 1960 examination for separation, there was no objective evidence of a noise injury.  It is evident that the Veteran's claim was developed from the perspective that his in-service noise exposure was conceded.  Nonetheless, the Board finds as much.  The Board acknowledges the fact that a serviceperson's DD Form 214 often notes the last occupational specialty assigned rather than all in which a veteran may have worked.  Further, the Veteran's lay testimony as to his duties is consistent with the time, place, and circumstances of his active service.  However, while the Veteran is deemed credible, the evidence still must be at least even (in equipoise) that either a right ear hearing loss had its onset in active service or within one year afterwards, or that it is otherwise causally connected to active service.  The Board finds that the preponderance of the evidence is against both.

The Veteran is fully competent to report that he experienced a decrease in his hearing acuity; and, his wife is fully competent to report the acuity of the Veteran's hearing as she observed it.  See 38 C.F.R. § 3.159(a)(2).  That being said, even if their reports are deemed credible, they still must be tested for reliability or accuracy.  One can be sincere but in error.

As noted earlier, in his written submissions, the Veteran asserted that he received medical treatment after the reported acoustic trauma.  The Board is fully aware that lay evidence may not be rejected summarily because there is no contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  At the hearing, however, in response to a question from his representative, the Veteran testified that he did not seek treatment for his hearing loss in service.  (01/31/20104 VVA entry-Hearing Testimony, pp 3-4).  The Veteran's wife's testified that she met him shortly after his separation from active service.  How soon afterward was not specified.  Further, her testimony was vague, as she testified that his left ear was the better of the two.  Id., at 4-5.

When the Veteran's assertions of in-service onset of hearing loss are weighed against the VA examiner's opinion and the objective evidence of the April 1960 examination that showed his right ear hearing was within normal limits, see 38 C.F.R. § 3.385, the Board is constrained to find that the preponderance of the evidence is against the Veteran's assertion and against a finding that a right ear hearing loss manifested at least to a compensable degree within one year of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Hence, the Veteran did not have a chronic right ear hearing loss at time of his separation.  See Walker, supra.  The Board now addresses whether the right ear hearing loss is otherwise causally connected to the Veteran's active service.

In the August 2015 addendum, the VA examiner also noted the Veteran's reported acoustic trauma, his decreased hearing afterwards for about three weeks, and that his hearing had a muffled quality from that point onward.  The examiner then noted Dr. S's opinion and his notation that the Veteran's hearing was not tested after the reported incident of acoustic trauma.  To that, the VA examiner observed that, while Dr. S's observation was correct, the Veteran's hearing test revealed hearing within normal limits three years after the reported acoustic trauma.  As concerned Dr. F's opinion, the VA examiner noted that he did not mention the fact that the Veteran's hearing was within normal limits at the time of his discharge; again, there was no objective evidence of a noise injury.  The VA examiner also noted a current study by the Institute of Science concluded that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure.  In light of those factors, the VA examiner opined that it was not at least as likely as not that the Veteran's right ear hearing loss was causally connected to his in-service noise exposure, to include acoustic trauma from close proximity to the muzzle blast of a Howitzer.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, the Board is not required to accord more weight to a medical opinion solely because it is rendered by a treating physician.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Applying the above principles, the Board finds that the VA examiner's opinion garners far more weight than either Dr. S's or Dr. F's.  A physician may rely on a patient's reported history when rendering a diagnosis or opinion, but any opinion rendered must be assessed by the quality or accuracy of the reported history.  See  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Dr. F's and Dr. S's reports did not appear to fully take into account Veteran's post-service noise exposure.  Second, as observed by the VA examiner, neither noted the fact that the Veteran's right ear hearing was normal when he left service.  And, lastly, neither provided any rationale to support a conclusion of delayed onset hearing loss.  As noted, each was provided an opportunity to provide a rationale.  In contrast, the VA examiner provided a full explanation, to include reference to a scientific study.  Hence, the Board finds that the opinions of Dr. S and Dr. F are minimally probative, but the Board finds the VA examiner's opinion highly probative.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's representative also asserted that the Institute of Medicine Study cited by the VA examiner specifically reported that no objective testing had been performed to make its determination, but the VA examiner did not note that fact.  Ergo, the examination was inadequate.  First, the Board notes that the representative did not cite to a specific part of the study.  Second, a medical examiner is not under a reason and bases requirement, and is not required to comment on evidence favorable to a claimant.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  As found earlier in this decision, the August 2014 addendum meets all of the criteria for an adequate examination.  Id.

The August 2014 VA addendum reflects that the examiner noted the Veteran's report that when he hunted occasionally, he used a shotgun; and, that it should be
understood that the barrel was further out from his head, the caliber of the gun was not great so the discharge was not that overwhelming or sharp.  Further, the Veteran reported, one certainly cannot compare an occasional gunshot discharge to that of being present when 105 mm rounds are fired.  In response to the Veteran's assertion, the VA examiner noted that a study by the American Speech-Language Hearing Association noted that almost all firearms create noise that is over 140 dB. People who do not wear hearing protection while shooting can suffer a severe hearing loss with as little as one shot.  Therefore, it is possible that one shot of any weapon can cause hearing loss.

The Board acknowledges the Veteran's personal opinion on the impact of his in-service and post-service noise exposure.  The Board finds, however, that opining on the etiology of delayed onset hearing loss is beyond the training and experience of a lay person.  See 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.  Thus, his personal opinion has little, if any, probative value.

In light of all the above, the Board finds as follows: the first element for entitlement to service connection is met; the Veteran has a currently diagnosed right ear hearing loss.  Nonetheless, the Board finds that the preponderance of the evidence is against a causal nexus between the right ear hearing loss and in-service noise exposure and acoustic trauma.  Thus, the claim is denied on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Increased Rating

Applicable Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found as concerns the severity of the disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, and when the puretone threshold is 30 db or less at 1000 Hz and 70 db or more at 2000 Hz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

Discussion

VA received the Veteran's current claim for an increased rating in August 2009.  (08/14/2009 VBMS entry-VA 21-4138 Statement in Support of Claim).

The December 2009 VA examination report reflects the Veteran's report that his greatest difficulty was hearing his wife and the TV when background noise was present.  The audiology examination revealed the left ear to manifest as follows: 1000 Hz, 35 db; 2000 Hz, 55; 3000 Hz, 75; 4000 Hz, 100+, for an average of 66+.  Speech discrimination using the Maryland CNC List was 76 percent.  The examiner diagnosed a mild to profound sensorineural hearing loss.  (12/31/2009 VBMS entry-VA examination).  Those results show the left ear to have manifested at Level IV, which intersects Level I at the noncompensable rate.  38 C.F.R. § 4.85, DC 6100.

Another audiometric assessment was conducted in June 2011.  The left ear manifested as follows: 1000 Hz, 40 db; 2000 Hz, 60 db; 3000 Hz, 75 db; 4000 Hz, 100 db, for an average of 68.75).  Speech discrimination was 72 percent.  (06/28/2011 VBMS entry-VA Examination).  Although those results show the left ear to have manifested at Level VI, it still intersects with Level I at the noncompensable rate.  Id.  At the May 2015 examination, the Veteran again reported that his primary difficulty was hearing when background noise was present.  The left ear manifested as follows: 1000 Hz, 45 db; 2000 Hz, 70 db; 3000 Hz, 80 db; 4000 Hz, 100 db, for an average of 73.75.  Speech discrimination was 68 percent.  The results show that the left ear manifested at Level VI, which is noncompensable.  38 C.F.R. § 4.85, DC 6100.

An exceptional pattern of hearing impairment did not manifest at either of the examinations, as the threshold at 1000 Hz was consistently better than 55 db.  Further, the examination reports reflect that there was no ear disability other than the left ear hearing loss.  Hence, the preponderance of the evidence shows that the left ear has manifested at the noncompensable rate throughout the entire rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.85, DC 6100.  To the extent that the Veteran reported symptoms or impact not described in the hearing loss rating criteria, there is no evidence that the left ear hearing loss has had a marked impact on the Veteran's employment or resulted in frequent hospitalizations.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an increased (compensable) rating for left ear hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


